Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 1 of 8 PageID #: 1




BARSHAY, RIZZO & LOPEZ, PLLC
445 Broadhollow Road | Suite CL18
Melville, New York 11747
Tel: (631) 210-7272
Fax: (516) 706-5055
Attorneys for Plaintiff
Our File No.: BRL21127

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
                               CENTRAL ISLIP DIVISION


 Erica Bush, individually and on behalf of all others
 similarly situated,                                             Case No:

                                       Plaintiff,                CLASS ACTION COMPLAINT

                               v.
                                                                 JURY TRIAL DEMANDED
 Optio Solutions, LLC,

                                       Defendant.


       Plaintiff Erica Bush, individually and on behalf of all others similarly situated, by and

through the undersigned counsel, complains, states, and alleges against defendant Optio Solutions,

LLC as follows:

                                       INTRODUCTION
       1.      This is an action to recover damages for violations of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (the “FDCPA”).

       2.      Congress enacted the FDCPA upon finding that debt collection abuse by debt

collectors was a widespread and serious national problem. See S. Rep. No. 95-382, at 2 (1977)

reprinted in U.S.C.C.A.N. 1695, 1696; 15 U.S.C § 1692(a).

       3.      The purpose of the FDCPA is to protect consumers from deceptive or harassing

actions taken by debt collectors, with the aim of limiting the suffering and anguish often inflicted



                                                    1
Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 2 of 8 PageID #: 2




by debt collectors. Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002); Russell v. Equifax

A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

       4.      To further these ends, “the FDCPA enlists the efforts of sophisticated consumers ...

as ‘private attorneys general’ to aid their less sophisticated counterparts, who are unlikely

themselves to bring suit under the Act, but who are assumed by the Act to benefit from the deterrent

effect of civil actions brought by others.” Jacobson v. Healthcare Fin. Servs., Inc., 516 F.3d 85,

91 (2d Cir. 2008).

       5.      As such, the circumstances of the particular debtor in question have no bearing as

to the question of whether there has been a violation of the FDCPA. Easterling v. Collecto, Inc.,

692 F.3d 229, 234 (2d Cir. 2012). Indeed, it is not necessary for a plaintiff consumer to show that

he or she was confused by the communication received. Jacobson, 516 F.3d at 91. Likewise, the

plaintiff consumer’s actions or inaction in response to a communication from a debt collector are

irrelevant. Thomas v. Am. Serv. Fin. Corp., 966 F. Supp. 2d 82, 90 (E.D.N.Y. 2013).

       6.      Instead, “the test is how the least sophisticated consumer—one not having the

astuteness of a ‘Philadelphia lawyer’ or even the sophistication of the average, every day, common

consumer—understands the notice he or she receives.” Russell, 74 F.3d at 34.

       7.      If a debt collector’s communication is “reasonably susceptible to an inaccurate

reading” by the least sophisticated consumer, it violates the FDCPA. DeSantis v. Computer Credit,

Inc., 269 F.3d 159, 161 (2d Cir. 2001). Similarly, a communication violates the FDCPA if it is

“open to more than one reasonable interpretation, at least one of which is inaccurate,” or if the

communication “would make the least sophisticated consumer uncertain as to her rights.” Clomon

v. Jackson, 988 F.2d 1314, 1319 (2d Cir. 1993); Jacobson, 516 F.3d at 90.

       8.      The FDCPA is a strict liability statute, and a debt collector’s intent may only be




                                                 2
Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 3 of 8 PageID #: 3




considered as an affirmative defense. 15 U.S.C. § 1692k(c); Ellis v. Solomon & Solomon, P.C.,

591 F.3d 130, 135 (2d Cir. 2010). Likewise, “the degree of a defendant’s culpability may only be

considered in computing damages.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 63 (2d

Cir. 1993). A single violation of the FDCPA is sufficient to establish civil liability against a debt

collector. Id.

                                  JURISDICTION AND VENUE
          9.     This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28

U.S.C. § 1337 and 15 U.S.C. § 1692k(d). The Court has supplemental jurisdiction of any state

law claims pursuant to 28 U.S.C. §1367.

          10.    This court has jurisdiction over defendant Optio Solutions, LLC because it

regularly conducts and transacts business in this state, and the conduct complained of herein

occurred in this Judicial District.

          11.    Venue is proper is this Judicial District under 28 U.S.C. § 1391(b) because a

substantial part of the conduct complained of herein occurred in this Judicial District.

                                              PARTIES
          12.    Plaintiff Erica Bush (“Plaintiff”) is a natural person who is a citizen of the State of

New York residing in Suffolk County, New York.

          13.    Plaintiff is a “consumer” as that term defined by 15 U.S.C. § 1692a(3).

          14.    Defendant Optio Solutions, LLC (“Defendant”) is a company existing under the

laws of the State of California, with its principal place of business in Petaluma, California.

          15.    Defendant has transacted business within this state as is more fully set forth

hereinafter in this Complaint.

          16.    Defendant regularly collects or attempts to collect debts asserted to be owed to

others.



                                                   3
Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 4 of 8 PageID #: 4




       17.      Defendant is regularly engaged, for profit, in the collection of debts allegedly owed

by consumers.

       18.      The principal purpose of Defendant’s businesses is the collection of such debts.

       19.      Defendant uses instrumentalities of interstate commerce, including telephones and

the mails, in furtherance of its debt collection business.

       20.      Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       21.      The acts of Defendant as described in this Complaint were performed by Defendant

or on Defendant’s behalf by its owners, officers, agents, and/or employees acting within the scope

of their actual or apparent authority. As such, all references to “Defendant” in this Complaint shall

mean Defendant or its owners, officers, agents, and/or employees.

                                  FACTUAL ALLEGATIONS
       22.      Defendant alleges Plaintiff owes a debt (“the alleged Debt”).

       23.      The alleged Debt is an alleged obligation of Plaintiff to pay money arising out of a

transaction in which the money, property, insurance, or services which are the subject of the

transaction are primarily for personal, family, or household purposes.

       24.      The alleged Debt does not arise from any business enterprise of Plaintiff.

       25.      The alleged Debt is a “debt” as that term is defined by 15 U.S.C. § 1692a(5).

       26.      At an exact time known only to Defendant, the alleged Debt was assigned or

otherwise transferred to Defendant for collection.

       27.      At the time the alleged Debt was assigned or otherwise transferred to Defendant for

collection, the alleged Debt was in default.

       28.      In its efforts to collect the alleged Debt, Defendant caused a collection letter dated

April 8, 2020, to be sent to Plaintiff. (A true and accurate copy of that collection letter (the

“Letter”) is annexed hereto as “Exhibit 1.”)


                                                  4
Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 5 of 8 PageID #: 5




        29.     The Letter conveyed information regarding the alleged Debt.

        30.     The Letter is a “communication” as that term is defined by 15 U.S.C. § 1692a(2).

                                         FIRST COUNT
                                 Violation of 15 U.S.C. §§ 1692g
        31.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        32.     15 U.S.C. § 1692g provides that within five days after the initial communication

with a consumer in connection with the collection of any debt, a debt collector shall, unless the

information is contained in the initial communication or the consumer has paid the debt, send the

consumer a written notice containing certain enumerated information.

        33.     The failure by a debt collector to provide the written notice containing referenced

above is a violation of the FDCPA.

        34.     The Letter was the initial communication Plaintiff received from Defendant

concerning the alleged Debt.

        35.     The Letter does not contain the information required by 15 U.S.C. § 1692g.

        36.     Plaintiff did not pay the alleged Debt.

        37.     Plaintiff did not receive any other written communication from Defendant within

five days of the Letter.

        38.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692g and is liable to

Plaintiff therefor.

                                       SECOND COUNT
                                 Violation of 15 U.S.C. §§ 1692e
        39.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.

        40.     15 U.S.C. § 1692e provides, generally, that a debt collector may not use any false,

deceptive, or misleading representation or means in connection with the collection of any debt.




                                                  5
Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 6 of 8 PageID #: 6




        41.     The Letter states, “Please be advised the thirty (30) day verification period has

passed.”

        42.      The Letter further states, “This is a demand for payment in full. You can avoid

further collection activity on this item by paying in full.”

        43.     However, the failure of a consumer to dispute a debt does not operate as a waiver

of any right to dispute or challenge a debt.

        44.     The failure of a consumer to dispute a debt does not operate as a waiver of any right

not to pay a debt.

        45.     A consumer can dispute a debt at any time, regardless of whether the consumer

exercises her right to dispute the debt within the validation period.

        46.     The Letter would lead the least sophisticated consumer to believe that she cannot

dispute the alleged debt.

        47.     The Letter would lead the least sophisticated consumer to believe that the only

available option is to pay the alleged Debt in full.

        48.     As such, the Letter constitutes false, deceptive, or misleading representation or

means in connection with the collection of a debt in violation of 15 U.S.C. § 1692e.

        49.     For the foregoing reasons, Defendant violated 15 U.S.C. § 1692e and is liable to

Plaintiff therefor.

                                      CLASS ALLEGATIONS
        50.     Plaintiff brings this action individually and as a class action on behalf of all

consumers similarly situated in the State of New York.

        51.     Plaintiff seeks to certify a class of:

                      All consumers to whom Defendant sent a collection letter substantially
                      and materially similar to the letter sent to Plaintiff, which letter was
                      sent on or after a date one year prior to the filing of this action to the


                                                    6
 Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 7 of 8 PageID #: 7




                     present.

        52.     This action seeks a finding that Defendant’s conduct violates the FDCPA, and asks

that the Court award damages as authorized by 15 U.S.C. § 1692k.

        53.     The Class consists of more than thirty-five persons.

        54.     Plaintiff’s claims are typical of the claims of the Class. Common questions of law

or fact raised by this action affect all members of the Class and predominate over any individual

issues. Common relief is therefore sought on behalf of all members of the Class. A class action is

superior to other available methods for the fair and efficient adjudication of this controversy.

        55.     The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, and a risk that any adjudications with respect to individual members of the Class would, as

a practical matter, either be dispositive of the interests of other members of the Class not party to

the adjudication, or substantially impair or impede their ability to protect their interests. Defendant

has acted in a manner applicable to the Class as a whole such that declaratory relief is warranted.

        56.     Plaintiff will fairly and adequately protect and represent the interests of the Class.

The management of the class is not extraordinarily difficult, and the factual and legal issues raised

by this action will not require extended contact with the members of the Class, because Defendant’s

conduct was perpetrated on all members of the Class and will be established by common proof.

Moreover, Plaintiff has retained counsel experienced in actions brought under consumer protection

laws.

                                          JURY DEMAND
        57.     Plaintiff hereby demands a trial of this action by jury.

                                      PRAYER FOR RELIEF
        WHEREFORE, Plaintiff respectfully requests judgment be entered as follows:



                                                   7
Case 2:21-cv-01880-GRB-ARL Document 1 Filed 04/07/21 Page 8 of 8 PageID #: 8




            a. Certifying this action as a class action; and

            b. Appointing Plaintiff as Class Representative and Plaintiff’s
               attorneys as Class Counsel; and

            c. Finding Defendant’s actions violate the FDCPA; and

            d. Awarding damages to Plaintiff and the Class pursuant to 15
               U.S.C. § 1692k; and

            e. Awarding Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. §
               1692k, calculated on a “lodestar” basis; and

            f. Awarding the costs of this action to Plaintiff; and

            g. Awarding pre-judgment interest and post-judgment interest to
               Plaintiff; all together with

            h. Such other and further relief that the Court determines is just and
               proper.


DATED: April 7, 2021

                                           BARSHAY, RIZZO & LOPEZ, PLLC

                                           By: s/ David M. Barshay
                                           David M. Barshay, Esquire
                                           445 Broadhollow Road | Suite CL18
                                           Melville, New York 11747
                                           Tel: (631) 210-7272
                                           Fax: (516) 706-5055
                                           Our File No.: BRL21127
                                           Attorneys for Plaintiff




                                              8
